Citation Nr: 0727537	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative changes of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from December 1965 to May 
1969, and from November 1985 to November 1991.  He also has 
unverified periods of active duty for training (ADT) and 
inactive duty for training (IDT) with the Marine Corps 
Reserves.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the record reflects a prior final denial of the issue 
on appeal in July 1997 on the basis that the veteran had not 
submitted a well-grounded claim, this standard is no longer 
valid, and in any event, the Board finds that the August 2003 
statement of the case essentially reopened and adjudicated 
the claim on a de novo basis based on language contained 
within Dr. McAlister's private medical records, dated in 
September 1995.  The  Board will accept and agrees with the 
determination of the regional office (RO) as to reopening the 
claim, and will also consider this claim on a de novo basis.  

The Board further finds, however, that for the reasons stated 
more fully below, it is once again necessary to remand this 
matter for further evidentiary development.


REMAND

Following the Board's remand of February 2006, the RO 
contacted a recognized source for Marine reserve duty 
records, and was advised in September 2006, that the official 
military personnel files of the veteran were located at the 
National Personnel Records Center (NPRC).  Thereafter, the 
records received included additional reserve duty records 
that confirmed certain periods of reserve duty training 
between 1991 and 1999.  In addition, the record also reflects 
that the RO contacted NPRC with respect to the possibility of 
additional medical records for the veteran, and was advised 
that the veteran's service medical records were already in 
the possession of the Department of Veterans Affairs (VA).  
The Board finds, however, that there are other potential 
sources for additional reserve duty records that have not yet 
been pursued, and that the Board is therefore still unable to 
conclude that a search for additional reserve duty records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2006).

These efforts should include a request for all records of the 
veteran that may currently be in the possession of the 
veteran's reserve unit at the time of his September 1, 1995 
fall accident.  Records that are currently in the claims 
folder reflect that such request should be directed to the 
Commanding Officer, H & S Battery, Detachment A, 4th LAAD 
Battalion, 4th Marine Aircraft Wing, Naval Air Station, 
Atlanta, Marietta, Georgia 30060.  

A request for all of the veteran's reserve duty records 
should also be directed to MARCOR Reserve Support Command, 
15303 Andrews Road, Kansas City, Missouri 64147-1207.

The Board also notes that the September 1995 private 
treatment records from Dr. McAlister reflect the veteran's 
history of being treated by Dr. Range for three weeks 
following his September 1, 1995 accident, however, the 
veteran has never been requested to furnish the full name and 
address for Dr. Range so that appropriate steps could be 
taken to obtain any of the veteran's records that may be in 
the possession of this medical care provider.  Accordingly, 
the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he provide the full name and 
address for Dr. Range, the physician 
who treated his right knee for several 
weeks immediately following his injury 
on September 1, 1995.  The veteran 
should also be furnished with an 
appropriate authorization so that the 
veteran's records can be obtained from 
Dr. Range and associated with the 
veteran's claims folder.

2.  Obtain all of the veteran's reserve 
duty records in the possession of the 
veteran's reserve unit in September 
1995.  The request should be directed 
to the Commanding Officer, H & S 
Battery, Detachment A, 4th LAAD 
Battalion, 4th Marine Aircraft Wing, 
Naval Air Station, Atlanta, Marietta, 
Georgia 30060.

3.  Obtain all of the veteran's reserve 
duty records in the possession of 
MARCOR Reserve Support Command, 15303 
Andrews Road, Kansas City, Missouri 
64147-1207.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



